Citation Nr: 1609923	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-42 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for maxillary sinusitis.

2.  Entitlement to an initial evaluation in excess of 10 percent for torn medial meniscus of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 1979, July 1982 to January 1991, October 2001 to October 2002, July 2006 to March 2007, and March 2011 to June 2011, and periods of active duty for training, including in August 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted entitlement to service connection for a torn medial meniscus of the right knee and maxillary sinusitis.  

In February 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in April 2014.  The Board dismissed the issues of entitlement to an initial compensable evaluation for tinea pedis and entitlement to a compensable evaluation for cardiac arrhythmia, prior to October  28, 2009, and an evaluation in excess of 10 percent, thereafter.  The Board also remanded the issue of entitlement to service connection for sleep apnea.  In an October 2014 rating decision, the AOJ granted entitlement to service connection for sleep apnea.  As the claim was granted in full, it is no longer before the Board.

The Board finds that there has been substantial compliance with the mandates of the April 2014 remand. Therefore, the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's sinusitis more nearly approximates more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting; he has not had sinus surgery. 

2.  The Veteran's right knee disability has not been manifested by limitation of flexion to 30 degrees or extension to 15 degree, even considering complaints of pain, nor has there been objective evidence of instability or dislocated semilunar cartilage.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but not greater, for maxillary sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6513 (2015). 

2.  The criteria for a rating in excess of 10 percent for a service-connected torn medial meniscus of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated.  No additional notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). 

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file, including the VA treatment records requested in the April 2014 Board remand.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran appropriate VA examinations in October 2008 and May 2014.  The examinations are adequate because they are based on thorough examinations, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.  The May 2014 VA examinations were also completed in compliance with the Board's April 2014 remand.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

Sinusitis

The Veteran's service-connected sinusitis is rated at 10 percent under the criteria found at 38 C.F.R § 4.97, DC 6513, for chronic maxillary sinusitis.  Under the rating schedule, chronic maxillary sinusitis is to be rated under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97.  

Under the General Rating Formula for Sinusitis, a noncompensable rating is warranted when sinusitis is detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The maximum evaluation allowable under the general rating formula is 50 percent.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513.

The evidence does not show that the Veteran had three or more incapacitating episodes per year of sinusitis or more than six non-incapacitating episodes per year of sinusitis during the appeal period.  An October 2008 VA examination report indicated the Veteran had no non-incapacitating episodes per year.  Antibiotic treatment lasting 4 to 6 weeks was needed for his sinus problems.  The Veteran described his sinus problems as being constant.  During episodes, he was not incapacitated.  The Veteran reported interference with breathing through the nose, purulent discharge from the nose, hoarseness of the voice and crusting with symptoms occurring four times per week.  The condition was treated with Zyrtec.  The Veteran did not experience any functional impairment from this condition.

The May 2014 VA examination report indicated that the Veteran reported having three non-incapacitating episodes of sinusitis, characterized by headaches, pain, and purulent discharge or crusting, over the past 12 months.  He had no incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotic treatment over the past 12 months.  He needed antibiotics about three times a year for acute sinus infections.  He had a nasal turbinectomy in 2010 in Washington D.C., and some improvement in nasal congestion.  The examiner noted the Veteran had ethmoid sinusitis with symptoms of episodes of sinusitis, purulent discharge, post nasal discharge, congestion, cough, and pressure sensation in forehead.  The Veteran had not had sinus surgery.  There was no sinus tenderness, no lesions in oropharynx, patent nares.  The Veteran reported having nasal congestion year-round.  He took Zyrtec, Flunisolide nasal steroid, and used nasal saline.  

The Veteran's VA treatment records indicate the Veteran had symptoms of chronic sinusitis.  The Board finds the Veteran's statements regarding his sinusitis symptoms to be credible.  The records do not show he had three or more incapacitating episodes per year of sinusitis.  However, his symptoms more nearly approximate more than six non-incapacitating episodes per year of sinusitis during the appeal period.  The Veteran has reported headache symptoms that are contemplated in the consideration of non-incapacitating episodes, which are characterized by headaches, pain, and purulent discharge or crusting.  The Veteran  also filed a separate claim for migraine headaches.  Thus, the record supports the grant of a 30 percent initial rating but the Veteran has not had sinus surgery so he does not meet the criteria for a 50 percent rating.  

Based on a thorough review of the evidence of record, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent under Diagnostic Code 6513.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 30 percent for sinusitis.  

Right Knee

The Veteran asserts that he is entitled to a rating in excess of 10 percent.  For the reasons that follow, the Board finds that a higher rating is not warranted.

Knee Rating Criteria

The Veteran's right knee, torn medial meniscus, is rated as 10 percent under Diagnostic Code 5260.  38 C.F.R. § 4.71a , DC 5260 (2015).

Under the diagnostic criteria (DC) for the knee, DC 5256 provides ratings based on ankylosis of the knee.  The minimum 30 percent rating is warranted for favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating is warranted for ankylosis of the knee in flexion between 20 degrees and 45 degrees.  The maximum 60 percent rating is warranted for ankylosis of the knee that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  38 U.S.C.A. § 4 .71a, DC 5256 (2015).

 DC 5257 provides ratings based on other impairment of the knee.  The minimum 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  The maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , DC 5257 (2015).

DC 5258 provides a 20 percent rating based on cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a , DC 5258 (2015).

DC 5259 provides a 10 percent rating based on cartilage, semilunar, removal of symptomatic.  38 C.F.R. § 4.71a , DC 5259 (2015).

DC 5260 provides ratings based on limitation of flexion of the leg.  The minimum 0 (zero) percent rating is warranted for flexion limited to 60 degrees.  A 10 percent rating is warranted to flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  The maximum 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a , DC 5260 (2015).

DC 5261 provides ratings based on limitation of extension of the leg. The minimum 0 (zero) percent rating is warranted for extension limited to 5 degrees.  A 10 percent rating is warranted for extension limited to 10 degrees.  A 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is warranted for extension limited to 20 degrees.  A 40 percent rating is warranted for extension limited to 30 degrees.  The maximum 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a , DC 5261 (2015).

DC 5262 provides ratings based on the impairment of the tibia and fibula. The minimum 10 percent rating is warranted for impairment of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for impairment of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  The maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a , DC 5262 (2015).

DC 5263 provides a 10 percent rating based on genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objective demonstrated. 38 C.F.R. § 4.71a , DC 5263 (2015). 

Degenerative arthritis is rated under 38 C.F.R. § 4.71a , Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.  For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.59(f) . 

The VA General Counsel  held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 97.  Additionally, the General Counsel  held that separate ratings under Code 5260 (limitation of flexion of a knee) and Code 5261 (limitation of extension of a knee) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees of flexion.  38 C.F.R. § 4.71 , Plate II.

Consideration of a higher rating for functional loss, to include during flare-ups, due to these factors accordingly is warranted for DCs predicated on limitation of motion.  38 C.F.R. §§ 4.40 , 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45  (2015).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  

Analysis

The Veteran's evaluation of 10 percent was assigned for painful and limited motion.  The evidence does not show that the Veteran's right knee had flexion limited to 30 degrees or less, which would warrant a higher rating of 20 percent.  The evidence does not show the Veteran's leg was limited even to 60 degrees or less, which would warrant a noncompensable rating under DC 5260.  At the October 2008 VA examination, the Veteran's right knee had flexion of 130 degrees with pain at 130 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  At the May 2014 VA examination, the Veteran's right knee had flexion of 120 degrees with objective evidence of painful motion beginning at 120 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions, and had right knee post-test range of motion of 120 degree.  The Veteran did not have additional limitation in range of motion of the right knee and lower leg following repetitive-use testing.  Based on the evidence of record, even with consideration of limitation of motion due to pain following repetitive-use.

During the appeal period, the Veteran's right knee extension was 0 degrees.  The October 2008 VA examination noted the Veteran had right knee extension of 0 degrees.  There was no additional limitation of motion following repetitive use testing.  The May 2014 VA examination report indicated that the right knee had extension of 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions and had right knee post-test extension of 0 degrees.  The Veteran did not have additional limitation in range of motion o the right knee and lower leg following repetitive-use testing.  Therefore, a higher rating is not warranted under DC 5262 for limited extension of the right knee.

There is no evidence of ankyloses of the right knee.  Thus, a higher rating is not warranted under DC 5256.

The evidence of record also failed to show the Veteran had recurrent subluxation or lateral instability of the right knee or impairment of the tibia and fibula.  The October 2008 VA examination report noted that the Veteran's right knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  The anterior and posterior cruciate ligaments stability test of the right knee was within normal limits.  The medial and lateral collateral ligaments stability test, and medial and lateral meniscus test of the right knee were within normal limits.  A December 2011 VA treatment record noted that the Veteran's knee did not give.  A March 2012 VA treatment record indicated that the Veteran reported no history of locking or giving way of the knee, but he stated that he sometimes had swelling after a workout.  An August 2013 VA treatment record also indicated the Veteran was fitted for a right knee brace.  However, at the May 2014 VA examination, joint instability tests, including anterior instability, posterior instability and medial-lateral instability, were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  Therefore, the Board finds that a higher rating is not warranted under DC 5257 for recurrent subluxation or lateral instability of the knee.

The evidence does not show the Veteran had a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, or impairment of the tibia and fibula.  The October 2008 VA examination report reflected that examination of the right knee revealed no locking pain, genu recurvatum or crepitus.  The May 2014 VA examination noted that the Veteran did not have "shin splints"," stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  Therefore, higher ratings are not warranted under DC 5258 or 5262.  

The VA examination reports, VA treatment records, and lay statements from the Veteran indicated that he experienced pain in the right knee.  However, the Veteran's pain is already contemplated by the 10 percent rating assigned.

The Board has considered whether the Veteran is entitled to a separate rating for a scar from right knee surgery.  The Board finds that a separate rating is not warranted as there was no objective evidence that the scar was unstable or painful, or deep and nonlinear, or that the area of the scar measured at least 39 square centimeters (6 square inches).  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804.  The October 2008 VA examiner specifically noted that the right knee scar measured 0.8 cm by 0.6 cm, and there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116  .

Turning to the first step of the Thun extraschedular analysis, with respect to the claims for an increased rating for sinusitis and the right knee disability, the Board finds that all the symptomatology and impairment caused by the Veteran's disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran's sinusitis symptoms are specifically contemplated by the schedular rating criteria.  The general rating formula for sinusitis specifically contemplates symptoms of headaches, pain, and purulent discharge for crusting.  Therefore, the Board finds that the record does not reflect that the Veteran's sinusitis is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis.

In regard to the Veteran's right knee, the schedular rating criteria provide for limitation of motion due to pain, and DCs 5256-5263, specifically provide for disability ratings based on limitation of motion, including as due to pain, lack of endurance, weakness, fatigability, and other limiting orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss).  In this case, considering the lay and medical evidence, the right knee disability has been manifested by pain and painful motion of the right knee, including on flexion; these findings and symptoms are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 38 C.F.R.§ 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the Veteran's right knee disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis.

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Considerations

Additionally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation and has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  The May 2014 VA examiners specifically found that the Veteran's service-connected right knee and sinusitis disabilities did not impact his ability to work.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to an initial evaluation of 30 percent, but not greater, for maxillary sinusitis is granted.

Entitlement to an initial evaluation in excess of 10 percent for torn medial meniscus of the right knee is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


